Citation Nr: 1730909	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-42 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1969 and from June 1984 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in February 2016.  At that time, the Board denied a rating in excess of 20 percent for diabetes mellitus, type II.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a joint motion for partial remand (JMPR) vacating the Board's February 2016 decision with respect to the denial of a rating in excess of 20 percent for diabetes.  In the JMPR, the parties agreed the Board erred by failing to provide an adequate statement of reasons or bases for its decision.  Specifically, the parties determined the Board should have discussed the application of 38 C.F.R. § 4.2 with regard to a July 2010 private medical report and whether such medical report should have been returned to its author for clarification.  See Savage v. Shinseki, 24 Vet.App. 259, 268-69 (2011).

The Board notes the Veteran submitted a written statement in July 2016 explicitly indicating intent to withdraw the issue of entitlement to a rating in excess of 20 percent for diabetes, along with several other issues that were in appellate status at that time; however, the electronic claims file includes a duplicate copy of the July 2016 statement that was apparently received in August 2016 in which the issue of entitlement to a rating in excess of 20 percent for diabetes was crossed out, suggesting the Veteran intends to continue the appeal of the rating assigned for diabetes.  Compare 07/13/2016 VBMS entry with 08/15/2016 VBMS entry.  As the Veteran continued to pursue the appeal before the Court subsequent to these conflicting submissions, the Board finds the issue of entitlement to a rating in excess of 20 percent for diabetes remains on appeal and proceeds with consideration of the issue in compliance with the terms of the JMPR.

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the parties to the JMPR agreed the Board should have discussed the application of 38 C.F.R. § 4.2 with regard to a July 2010 private medical report and whether such medical report should have been returned to its author for clarification.  See Savage, 24 Vet.App. at 268-69.  In the July 2010 private medical report, C.S., M.D., indicated the Veteran's diabetes requires regulation of activities (in addition to insulin use and restricted diet), which appears to be in conflict with treatment records and findings from several VA examination reports.  C.S., M.D., did not provide any indication of which strenuous occupational and/or recreational activities must be avoided in the Veteran's case or otherwise provide a rationale for his divergent opinion regarding the requirement of regulation of activities.  During his December 2015 Board hearing, the Veteran testified his doctor told him not to drive a night, but it is not clear from the record why this restriction was necessary.  As 38 C.F.R. § 4.2 applies to private medical reports, the Board finds it necessary to attempt to return the report to its author because it does not contain sufficient detail regarding the requirement of regulation of activities, when the report is viewed in light of the whole recorded history of the Veteran's diabetes.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, contact the author of the July 2010 private medical report, C.S., M.D., and seek clarification regarding the functional impairment resulting from the Veteran's service-connected diabetes mellitus, type II.  Specifically, C.S., M.D., should be asked to address what strenuous occupational and/or recreational activities the Veteran must avoid due to diabetes and the approximate date regulation of activities was first required.  If clarification from C.S., M.D., cannot be obtained, inform the Veteran and advise him that he is free to submit the requested opinion from any other qualified medical professional.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

